Citation Nr: 1521815	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-21 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral pes planus.

2. Entitlement to service connection for right ear hearing loss.

3. Entitlement to service connection for left ear hearing loss.

4. Entitlement to service connection for asbestosis.

5. Entitlement to service connection for hypertension.

6. Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issues of service connection for pes planus, hypertension, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1. Right ear hearing loss did not manifest in service, nor did an organic disease of the nervous system manifest to a compensable degree within one year of service discharge.  Right ear hearing loss is unrelated to service.

2. Left ear hearing loss did not manifest in service, nor did an organic disease of the nervous system manifest to a compensable degree within one year of service discharge.  Left ear hearing loss is unrelated to service. 

3. The Veteran does not currently have an asbestos related disability.





CONCLUSIONS OF LAW

1. Right ear hearing loss was not incurred in or aggravated by service, and an organic disease of the nervous system may not be presumed to have been incurred in service.   38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).  

2. Left ear hearing loss was not incurred in or aggravated by service, and an organic disease of the nervous system may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).  

3. Asbestosis was not incurred in or aggravated by service.   38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in April 2011 and May 2011.  The claims were last adjudicated in June 2013.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  The Veteran's service treatment records, VA treatment records and examination reports, and lay statements have been associated with the record.  

In July 2011, VA provided the Veteran with an audiology examination and obtained a medical opinion addressing whether there is any current bilateral hearing loss and if it had its onset during or was caused by active service.  In October 2011, VA obtained an addendum medical opinion relating thereto.  The July 2011 examination and October 2011 medical opinions are adequate, as the examination report and addendum opinion thoroughly and accurately portray the extent of any current bilateral hearing loss.  The examination was conducted after a review of the claims file and with a history obtained from the Veteran.  Therefore the Board finds that this examination is adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).

VA has not afforded the Veteran a comprehensive medical examination relating to his claim of service connection for asbestosis.  The Board finds that such an examination is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id.  

A VA examination under the standards of McLendon is not warranted in this case.  As discussed further below, there is no competent evidence of a current asbestos related disability or persistent or recurrent symptoms of such disability.  Since "no reasonable possibility exists that such assistance would aid in substantiating the claims," a remand for further development is not warranted.  38 U.S.C.A. § 5103A(a)(2).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for other organic diseases of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  As explained more fully below, the Board finds that there is no competent and credible evidence of a current organic disease of the nervous system.  Accordingly, service connection on a presumptive basis is not warranted.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

The claimant bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

Right and left ear hearing loss

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  However, to establish a current hearing loss disability for VA purposes, hearing examination results must meet the standards of 38 C.F.R. § 3.385.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In this case, the Board notes that the medical evidence measuring hearing acuity (the July 2011 VA examination) demonstrates no hearing loss disability pursuant to VA standards.  Maryland CNC test scores were 98 percent for the right ear and 100 percent for the left ear.  Puretone threshold values measured in the July 2011 examination were:



HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
30
25
LEFT
20
20
20
35
35

Although the Veteran claims he has hearing loss, in this instance the Board finds the determination of whether hearing loss meets VA standards to qualify as a hearing loss disability is not something capable of lay observation.  Furthermore, there is no indication that the Veteran is reporting a contemporaneous diagnosis that any prior hearing loss examination results met VA threshold standards, and, as noted the symptoms he has reported are not supported by later medical professional testing.  Accordingly, the Veteran's lay statements are not competent evidence of a hearing loss disability for VA purposes.

The Board acknowledges that the VA examiner noted that the Veteran has sensorineural hearing loss.  The Board finds that the examiner's conclusion is that the Veteran has some degree of hearing loss (i.e. thresholds greater than 20 dB, or 26 dB or above at some frequencies).  However, as noted above, the examiner's measurements of speech recognition and puretone thresholds do not qualify as a hearing loss disability for VA purposes.  

For the foregoing reasons, the preponderance of evidence is against a finding of service connection for right ear and left hear hearing loss.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.

Asbestosis

VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in the VA Adjudication Procedure Manual and Manual Rewrite.  See Adjudication Manual, M21-1, part VI, para. 7.21 (October 3, 1997); Manual Rewrite, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 29, 2006); see also VAOPGCPREC 4-00 (April 13, 2000).

The guidelines provide that the latency period for asbestos-related diseases varies from 10 to 45 years between first exposure and development of the disease.  Also of significance is that an asbestos-related disease can develop from brief exposure to asbestos or from being a bystander.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesothelioma of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  The Manual Rewrite states: "During World War II (WWII), several million people employed in U.S. shipyards and U.S. Navy Veterans were exposed to crystallite products as well as amosite and crocidolite since these varieties were used extensively in military ship construction."  M21-MR, Part IV.ii.2.C.9.g.

In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1, Part IV.ii.2.C.9.h; DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  Thus, VA must analyze the Veteran's claim of entitlement to service connection for asbestosis under these administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993).

Here, however, the Veteran has not met his burden of establishing the first element of his claim, a current asbestos-related disability.  The Veteran's contention that he is entitled to service connection for asbestosis is the only evidence of such current disease on this record.  VA treatment records are devoid of asbestos-related diseases in the lists of active problems.  The July 2011 VA mental disorders examination showed the Veteran's self-reported history of puncturing a lung in a 4-wheeler accident in 2001.  April 2011 VA treatment records show the lungs were clear to auscultation.  Thus, these records contradict the Veteran's claim.

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A lay person is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  In this case, the Veteran has not described any current lung or respiratory symptoms.  While the Veteran is competent to report a contemporaneous medical diagnosis, there is no indication on this record that he received such a diagnosis.  Furthermore, the Board finds in this instance the Veteran, as a layperson, is lacking in the specialized knowledge and experience required to diagnose asbestos-related diseases.  Here, the Veteran is not competent to enter a diagnosis and there are no exceptions under Jandreau, 492 F.3d at 1377, present.  As the Veteran has not established the first element of the claim, further development under the asbestos-related administrative protocols is not warranted, and his claim of service connection for asbestosis fails.

For the foregoing reasons, the preponderance of evidence is against a finding of service connection for asbestosis.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.





ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied.

Service connection for asbestosis is denied.


REMAND

The Board finds that further development is necessary in order to properly decide the underlying merits of the presented claims.  Such development includes affording the Veteran a VA examination to assess the nature and likely etiology of his pes planus disorder, obtaining a medical opinion with respect to the etiology of current hypertension, and obtaining an additional opinion with respect to possible aggravation of the acquired psychiatric disorder.  See 38 U.S.C.A. § 5103A(d). 

Pursuant to VA's duty to assist, VA must provide an examination when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, or with a service connected disability, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Here, the July 2011 VA mental disorders examiner found that the Veteran's acquired psychiatric disorder pre-existed service.  As there was no notation of such a disorder on the November 1981 entrance examination, the Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (2014).  The July 2011 examiner did not opine as to aggravation.  Therefore, an addendum opinion is required.

Turning to hypertension, VA treatment records for the period from April 2011 to January 2015 consistently refer to the Veteran having "essential hypertension" as an active medical problem.  In particular, an April 2012 treatment note indicates that the Veteran's hypertension is a condition significant to his dental treatment management.  A November 1985 service examination reported blood pressure readings of 158/98 sitting, 144/92 recumbent, and 132/94 standing.  As 
regulations provide that the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm., 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1), an opinion is required to determine whether the Veteran's in-service blood pressure readings and other in-service findings represented manifestations of hypertension, and, if so, whether those manifestations are related to the current hypertension diagnosis.  

Additionally, the November 1981 entrance examination noted "mild pes planus."  No VA examination was provided to determine whether the disability was aggravated by service.  See 38 C.F.R. § 3.306.  Therefore, a VA examination is necessary to obtain such an opinion.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant treatment records, to include any VA treatment records prior to April 2011.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.

2. After the above has been accomplished to the extent possible, return the claims file to the examiner who conducted the July 2011 VA mental disorders examination, if available, to provide the following opinion with respect to the acquired psychiatric disorder:

a. The examiner should identify the degree of professional certainty of the opinion that the acquired psychiatric disorder pre-existed service. 

b. The examiner should determine whether the in-service manifestations represented a permanent increase in severity; whether the manifestations were due to the natural progress of the disease; and whether the in-service manifestations were indicative of temporary or intermittent flare-ups; and the examiner should identify the degree of professional certainty of such opinion. 

c. For purposes of eligibility to disability benefits, the Veteran may be considered normal from a psychiatric viewpoint at entry into service.  As such, please also address the following: Are the psychiatric complaints in-service related in any way to the current diagnosis (e.g., manifestations of the current disability, early signs of the current disability, etc.)?

The claims file must be made available to the examiner.  
A fully supported rationale should be provided for all opinions, to include citation to the pertinent evidence of record.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

3. Provide the claims file to a VA examiner qualified to evaluate hypertension to obtain the following opinion: For the diagnosed disability of hypertension, is it at least as likely as not (50 percent probability or greater) that such disability is related to the Veteran's service.  The examiner is asked to address the significance, if any, of what appear to be elevated blood pressure readings during service (November 1985).    

The claims file must be made available to the examiner.  
A fully supported rationale should be provided for all opinions, to include citation to the pertinent evidence of record.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  

4. Schedule the Veteran for a VA examination to obtain the following opinion:  With respect to the pes planus noted at entrance to service, the examiner should determine whether any in-service manifestations, to include as evidenced by lay reported history, represented a permanent increase in severity; whether the manifestations were due to the natural progress of the disease; and whether the in-service manifestations were indicative of temporary or intermittent flare-ups. 

The claims file must be made available to the examiner.  
A fully supported rationale should be provided for all opinions, to include citation to the pertinent evidence of record.

4.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


